PENDLETON,
moved for a struck jury in this suit, which Was fot erecting a beacon on the plaintiffs’ lands at Sandy-Hooki> after being warned not to do so, on an affidavit, stating, a for5met action and recovery for the same offence, the pendency of two suits for a continuance of the original trespass, and that the defendant was, as he verily believed, reimbursed by the govern ment of the United States, for the damages paid in the first action, and would be indemnified by them, against any recovered in the present, or other suits. These circumstances and the probability that the genernl government was interested in the cause, Were sufficient, he contended, to make it of such im portance as to require a struck jury.
Per curiam, stopping Sanford. There is nothing in this case, which is not fitted to the capacity of an ordinary jury. The parties litigant, do not make a case important.